Exhibit 10.38
THIRD TRANCHE B-6 INCREMENTAL AMENDMENT (this “Incremental Amendment”) dated as
of February 27, 2017, to the Sixth Amended and Restated Credit Agreement
originally dated as of July 17, 2006 and amended and restated as of April 24,
2015 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”; the Existing Credit
Agreement as amended hereby, the “Amended Credit Agreement”) among Windstream
Services, LLC, a Delaware limited liability company (the “Borrower”), the
lenders party thereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”), and
the other agents party thereto.
WHEREAS, a subsidiary of the Borrower intends to merge (the “Merger”) with
EarthLink Holdings Corp., a Delaware corporation (“EarthLink”) in accordance
with that certain Agreement and Plan of Merger, dated as of November 5, 2016
(the “Merger Agreement”) among Windstream Holdings, Inc., a Delaware corporation
(“Holdco”), Europa Merger Sub, Inc., a Delaware corporation, Europa Merger Sub,
LLC, a Delaware limited liability company, and EarthLink;
WHEREAS, in connection with the Merger, it is expected that (i) all existing
third-party debt for borrowed money of EarthLink under the Second Amended and
Restated Credit Agreement, dated as of June 30, 2016 and as amended, restated,
supplemented or otherwise modified from time to time, by and among EarthLink,
the guarantors and lenders from time to time party thereto and Regions Bank, as
administrative agent (the “EarthLink Credit Agreement”), will be repaid,
redeemed, defeased, discharged or terminated, and the liens securing all such
Indebtedness shall be released, and (ii) EarthLink or Holdco will satisfy and
discharge the entire principal amount, together with interest thereon and the
applicable premium, if any, of EarthLink’s or its subsidiaries’ 8.875% Senior
Notes due 2019 and 7.375% Senior Secured Notes due 2020 (the transactions
described in the foregoing clauses (i) and (ii), collectively, the
“Refinancing”; the consummation of the Merger and the Refinancing, together with
the incurrence of the Additional Tranche B-6 Term Loans (as defined below) and
the application of the proceeds thereof, being referred to herein collectively
as the “Transactions”);
WHEREAS, pursuant to Section 2.01(i) of the Credit Agreement, the Borrower has
requested an additional tranche of Tranche B-6 Term Loans in the form of
Incremental Loans pursuant to an Incremental Facility in an aggregate principal
amount not exceeding $450,000,000 (such Incremental Loans, the “Additional
Tranche B-6 Term Loans”), the proceeds of which shall be used to finance a
portion of the Refinancing and to pay fees and expenses in connection therewith;
WHEREAS, in accordance with Section 2.01(i) of the Credit Agreement, (x) the
Additional Tranche B-6 Term Loans established pursuant to this Incremental
Amendment shall constitute an increase to the Tranche B-6 Term Loans currently
outstanding on the date hereof, shall be secured on a pari passu basis with the
existing Loans and shall have the other terms and conditions set forth herein
and in the Amended Credit Agreement and (y) this Incremental Amendment shall not
require the consent of any Lenders other than the Additional Tranche B-6 Lenders
(as defined below) party hereto;


1

--------------------------------------------------------------------------------



WHEREAS, the Borrower has requested that JPMCB and/or its designated affiliates
act as the initial lender with respect to the Additional Tranche B-6 Term Loans
(in such capacity, the “Initial Additional Tranche B-6 Lender”);
WHEREAS, each Person that agrees to make Additional Tranche B-6 Term Loans in
accordance with this Incremental Amendment and the Amended Credit Agreement
(such Persons, together with the Initial Additional Tranche B-6 Lender,
collectively, the “Additional Tranche B-6 Lenders”) has agreed to make Tranche
B-6 Term Loans to the Borrower on the Third Tranche B-6 Incremental Amendment
Effective Date (as defined below) in an amount equal to its Tranche B-6
Commitment (as defined below), subject to the terms and conditions set forth in
this Incremental Amendment and the Amended Credit Agreement; and
WHEREAS, on and after the Third Tranche B-6 Incremental Amendment Effective
Date, the Additional Tranche B-6 Term Loans shall be deemed “Tranche B-6 Term
Loans” for the purpose of the Amended Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Amended Credit Agreement.
SECTION 2. Additional Tranche B-6 Term Loans. Subject to the terms and
conditions set forth herein and in the Amended Credit Agreement, each Additional
Tranche B-6 Lenders agrees to make Additional Tranche B-6 Term Loans to the
Borrower on the Third Tranche B-6 Incremental Amendment Effective Date in a
principal amount equal to its Additional Tranche B-6 Commitment, which amount
shall be made available to the Administrative Agent in immediately available
funds in accordance with the Amended Credit Agreement. The “Additional Tranche
B-6 Commitment” of each Additional Tranche B-6 Lender will be the amount set
forth opposite such Additional Tranche B-6 Lender’s name on Schedule 1 hereto.
SECTION 3. Amendments to the Credit Agreement. In accordance with Section
2.01(i) of the Credit Agreement and effective as of the Third Tranche B-6
Incremental Amendment Effective Date, (i) the Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto and (ii) Schedule 2.01 to the Credit Agreement is
hereby amended to add the commitments set forth on Schedule 1 hereto to such
Schedule 2.01, mutatis mutandis.
SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Incremental Amendment, the Borrower represents and warrants
that:
(a)    As of the Third Tranche B-6 Incremental Amendment Effective Date, this
Incremental Amendment has been duly authorized, executed and delivered by it.
This


2

--------------------------------------------------------------------------------



Incremental Amendment and the Credit Agreement (in each case, as of the Third
Tranche B-6 Incremental Amendment Effective Date) constitute its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(b)The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality are true and correct in all
respects, and the representations and warranties that are not so qualified are
true and correct in all material respects, in each case on and as of the date
hereof, including after giving effect to this Incremental Amendment and the
transactions contemplated hereby (other than with respect to any representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects as of
such earlier date).


(c)As of the Third Tranche B-6 Incremental Amendment Effective Date, (i) no
Event of Default has occurred and is continuing or shall result from this
Incremental Amendment or the transactions contemplated hereby, (ii) the Borrower
is (and will remain, after giving effect to this Incremental Amendment and the
transactions contemplated hereby) in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.13 and 6.14 of the Credit Agreement recomputed
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of the Credit
Agreement and (iii) the Secured Leverage Ratio on a Pro Forma Basis computed as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) of the Credit
Agreement does not (and will not, after giving effect to this Incremental
Amendment and the transactions contemplated hereby) exceed 2.25 to 1.0.


SECTION 5. Third Tranche B-6 Incremental Amendment Effective Date. The
obligation of the Additional Tranche B-6 Lenders to make Additional Tranche B-6
Term Loans pursuant to Section 2 hereof, and the amendments to the Credit
Agreement set forth in Section 3 hereof, shall become effective as of the first
date (the “Third Tranche B-6 Incremental Amendment Effective Date”) on which
each of the following conditions shall have been satisfied:


(a)The Administrative Agent shall have received a counterpart signature page to
this Incremental Amendment duly executed by each of the Borrower, the
Administrative Agent and each Additional Tranche B-6 Lender party hereto.


(b)The Merger shall have been consummated, or substantially simultaneously with
the initial borrowing of the Additional Tranche B-6 Term Loans shall be
consummated, in all respects in accordance with the terms of the Merger
Agreement, without giving effect to any amendments, consents or waivers thereto
that are materially adverse to the Additional Tranche B-6 Lenders or to JPMCB in
its capacity as a lead arranger of the Additional Tranche B-6 Term Loans (in
such capacity, the “Lead Arranger”), without the prior consent of the Lead
Arranger (such consent not to be unreasonably withheld, delayed or conditioned)
(it being understood that (i) any reduction in the purchase price of, or
consideration for, the Merger shall be deemed to be materially adverse to the
interests of the Additional Tranche B-6 Lenders or the Lead Arranger if


3

--------------------------------------------------------------------------------



such reduction is greater than 10% of the purchase price and (ii) any amendment
to the definition of “Material Adverse Effect” in the Merger Agreement shall be
deemed to be materially adverse to the interests of the Additional Tranche B-6
Lenders and the Lead Arranger).


(c)The Refinancing shall have been consummated, or substantially simultaneously
with the initial borrowing of the Additional Tranche B-6 Term Loans shall be
consummated, and, after giving effect to the Transactions, the Borrower and its
Subsidiaries (including, for the avoidance of doubt, EarthLink and its
subsidiaries) shall have no outstanding Indebtedness for borrowed money other
than (i) in the case of the Borrower and its Subsidiaries (other than EarthLink
and its subsidiaries), Indebtedness outstanding under the Credit Agreement,
other Indebtedness outstanding as of November 5, 2016 and other ordinary course
of business working capital facilities, equipment financings and letters of
credit facilities, (ii) in the case of EarthLink and its subsidiaries, any other
Indebtedness permitted to remain outstanding under the Merger Agreement as in
effect on November 5, 2016 and (iii) to the extent backstopped by a Letter of
Credit, obligations in respect of any letter of credit issued under the
EarthLink Credit Agreement and outstanding as of the Amendment Effective Date.


(d)The Administrative Agent and the Initial Additional Tranche B-6 Lender shall
have received a certificate (in form and substance reasonably acceptable to the
Administrative Agent), dated as of the Third Tranche B-6 Incremental Amendment
Effective Date and signed by a Responsible Officer of the Borrower, certifying
as to the satisfaction of the conditions set forth in paragraphs (b) and (c)
above.


(e)The conditions set forth in Sections 4.03(a) and (b) of the Credit Agreement
shall be satisfied on and as of the Third Tranche B-6 Incremental Amendment
Effective Date, and the Administrative Agent and the Initial Additional Tranche
B-6 Lender shall have received a certificate (in form and substance reasonably
acceptable to the Administrative Agent and the Initial Additional Tranche B-6
Lender), dated as of the Third Tranche B-6 Incremental Amendment Effective Date
and signed by a Responsible Officer of the Borrower, to such effect.


(f)The representations and warranties set forth in Section 4(c) of this
Incremental Amendment shall be true and correct in all respects on and as of the
Third Tranche B-6 Incremental Amendment Effective Date, and the Administrative
Agent shall have received a certificate (in form and substance reasonably
acceptable to the Administrative Agent), dated as of the Third Tranche B-6
Incremental Amendment Effective Date and signed by a Financial Officer of the
Borrower, certifying as to such representations and warranties, together with
reasonably detailed calculations demonstrating compliance with clauses (ii) and
(iii) of such Section 4(c).


(g)The Administrative Agent and the Initial Additional Tranche B-6 Lender shall
have received the favorable legal opinions of (i) Freshfields Bruckhaus Deringer
US LLP, New York counsel to the Loan Parties, and (ii) John P. Fletcher, Esq.,
general counsel of the Borrower, in each case addressed to the Lenders, the
Administrative Agent, the Collateral Agent and each Issuing Bank and dated the
Third Tranche B-6 Incremental Amendment Effective Date, which opinions shall be
in form and substance reasonably satisfactory to the Administrative




4

--------------------------------------------------------------------------------



Agent and the Initial Additional Tranche B-6 Lender. The Borrower hereby
requests such counsel to deliver such opinions.


(h)The Administrative Agent and the Initial Additional Tranche B-6 Lender shall
have received (i) a request for the Additional Tranche B-6 Term Loans, which
shall be in compliance with the notice requirements set forth in Section 2.01(i)
of the Credit Agreement, and (ii) a Borrowing Request in respect of the
Additional Tranche B-6 Term Loans, which shall be in compliance with the notice
requirements set forth in Section 2.03 of the Credit Agreement.


(i)The Administrative Agent and the Initial Additional Tranche B-6 Lender shall
have received such documents and certificates as the Administrative Agent or the
Initial Additional Tranche B-6 Lender, or their counsel, may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Incremental
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document and any other legal matters relating to the Wireline Companies or
the Loan Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and the Initial Additional Tranche B-6 Lender and their
counsel.


(j)Each Loan Party not a party hereto shall have entered into a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Initial Additional Tranche B-6 Lender.


(k)The Borrower shall have paid:


(i)to the Administrative Agent, for the account of the Additional Tranche B-6
Lenders, an upfront fee (which fee may, at the election of such Additional
Tranche B-6 Lender, be structured as original issue discount) (the “Upfront
Fee”) in an amount equal to 1.00% of the principal amount of Additional Tranche
B-6 Term Loans made by such Additional Tranche B-6 Lender on the Third Tranche
B-6 Incremental Amendment Effective Date, which Upfront Fee shall be fully
earned and due and payable on the Third Tranche B-6 Incremental Amendment
Effective Date; and


(ii)all other fees (including ticking fees) and amounts due and payable pursuant
to this Incremental Amendment and any commitment letters, fee letters and other
letter agreements entered into and between the Borrower and the Lead Arranger
and/or any other lead arrangers, bookrunners, joint arrangers and/or joint
bookrunners in respect of the Additional Tranche B-6 Term Loans (such persons,
together with the Lead Arranger, collectively, the “Arrangers” and such
commitment letters, fee letters and other letter agreements, collectively, the
“Letter Agreements”), or as may have otherwise been separately agreed between
the Borrower and the Lead Arranger, including, to the extent invoiced at least
three (3) Business Days prior to the Third Tranche B-6 Incremental Amendment
Effective Date, reimbursement or payment of documented and reasonable
out-of-pocket expenses in connection with this Incremental Amendment and any
other out-of-pocket expenses of the Administrative Agent, the Initial Additional




5

--------------------------------------------------------------------------------



Tranche B-6 Lender and the Arrangers required to be paid or reimbursed pursuant
to the Credit Agreement or such Letter Agreements;
provided that it is understood and agreed that the Additional Tranche B-6
Lenders may net the fees and expenses described in the foregoing clauses (i) and
(ii) from the proceeds of the Additional Tranche B-6 Term Loans prior to
providing such proceeds to the Administrative Agent for distribution to the
Borrower.


(l)The Additional Tranche B-6 Lenders shall have received, no later than five
(5) days prior to the Third Tranche B-6 Incremental Amendment Effective Date,
all documentation and other information about the Borrower and the Guarantors as
has been reasonably requested by the Administrative Agent or any Additional
Tranche B-6 Lender that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act, that has been
reasonably requested at least ten (10) days in advance of the Third Tranche B-6
Incremental Amendment Effective Date.


(m)(i) Since December 31, 2015 there shall have been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect (as defined in the Credit
Agreement), (ii) since December 31, 2015 until November 5, 2016, other than the
transactions contemplated by the Merger Agreement and as disclosed in
EarthLink’s SEC filings, no Circumstance (as defined in the Merger Agreement as
in effect on November 5, 2016) shall have occurred that has, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
(as defined in the Merger Agreement as in effect on November 5, 2016) on
EarthLink and (iii) since November 5, 2016, no Circumstance (as defined in the
Merger Agreement as in effect on November 5, 2016) shall have occurred that has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (as defined in the Merger Agreement as in effect on
November 5, 2016) on EarthLink.


(n)The Initial Additional Tranche B-6 Lender shall have received a solvency
certificate executed by a Financial Officer of the Borrower (in substantially
the form previously agreed to by the Lead Arranger).
The Administrative Agent shall notify the Borrower and the Additional Tranche
B-6 Lenders of the Third Tranche B-6 Incremental Amendment Effective Date, which
notice shall be conclusive and binding.
SECTION 6. Effect of Incremental Amendment.
(a)    Except as expressly set forth herein, this Incremental Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the




6

--------------------------------------------------------------------------------



Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)From and after the Third Tranche B-6 Incremental Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the “Credit
Agreement” in any other Loan Document shall be deemed a reference to the Amended
Credit Agreement. This Incremental Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.


(c)This Incremental Amendment shall be deemed to be an “Incremental Facility
Amendment” as defined in the Credit Agreement and shall, for the avoidance of
doubt, have the effect assigned thereto in Section 2.01(i)(iii) of the Credit
Agreement.
SECTION 7. GOVERNING LAW. THIS INCREMENTAL AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Lead Arranger promptly after receipt of a written
request for its documented and reasonable out-of-pocket expenses in connection
with this Incremental Amendment, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Arranger.
SECTION 9. Counterparts. This Incremental Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Incremental Amendment shall be effective as delivery of an original
executed counterpart of this Incremental Amendment.
SECTION 10. Headings. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Incremental Amendment.
[Remainder of page intentionally left blank]






7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.


    
WINDSTREAM SERVICES, LLC,
as the Borrower
By:
/s/Christie Grumbos
Name:
Christie Grumbos
Title:
SVP, Treasurer











































































[Signature page to Third Tranche B-6 Incremental Amendment]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Initial
Additional Tranche B-6 lender
By:
/s/Davide Migliardi
Name:
Davide Migliardi
Title:
Vice President















































































[Signature page to Third Tranche B-6 Incremental Amendment]



--------------------------------------------------------------------------------








ANNEX I




AMENDMENTS TO CREDIT AGREEMENT


[See attached]



--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
PAGE
ARTICLE 1
DEFINITIONS
 
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
4648
SECTION 1.03. Terms Generally
4648
SECTION 1.04. Accounting Terms; GAAP
4749
SECTION 1.05. Pro Forma Calculations
4749
 
 
ARTICLE 2
 THE CREDITS
SECTION 2.01. Loans
4749
SECTION 2.02. Loans and Borrowings
5052
SECTION 2.03. Requests for Borrowings
5153
SECTION 2.04. Letters of Credit
5153
SECTION 2.05. Funding of Borrowings
5557
SECTION 2.06. Interest Elections
5558
SECTION 2.07. Termination, Reduction and Extension of Commitments and
 
Term Loans
5659
SECTION 2.08. Repayment of Loans; Evidence of Debt
6062
SECTION 2.09. Scheduled Amortization of Term Loans
6063
SECTION 2.10. Optional and Mandatory Prepayment of Loans
6163
SECTION 2.11. Fees
6568
SECTION 2.12. Interest
6669
SECTION 2.13. Alternate Rate of Interest
6770
SECTION 2.14. Increased Costs
6770
SECTION 2.15. Break Funding Payments
6871
SECTION 2.16. Taxes
6972
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set‑
 
offs
7275
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
7477
SECTION 2.19. Refinancing Amendments
7577
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
SECTION 3.01. Organization; Powers
7679
SECTION 3.02. Authorization; Enforceability
7679
SECTION 3.03. Governmental Approvals; No Conflicts
7679
SECTION 3.04. Financial Condition; No Material Adverse Change
7779
SECTION 3.05. Properties
7780
SECTION 3.06. Litigation and Environmental Matters
7780
SECTION 3.07. Compliance with Laws and Agreements
7780
SECTION 3.08. Investment Company Status
7880
SECTION 3.09. Taxes
7880
SECTION 3.10. ERISA
7881




--------------------------------------------------------------------------------





SECTION 3.11. Disclosure
7881
SECTION 3.12. Subsidiaries
7881
SECTION 3.13. Insurance
7881
SECTION 3.14. Labor Matters.
7881
SECTION 3.15. Solvency
7981
SECTION 3.16. Licenses; Franchises
7982
SECTION 3.17. Anti-Corruption Laws and Sanctions
8082
SECTION 3.18. Master Lease; Recognition Agreement
8083
 
 
ARTICLE 4
CONDITIONS
SECTION 4.01. Sixth ARCA Effective Date.
8083
SECTION 4.02. [Reserved].
8284
SECTION 4.03. Each Credit Event
8284
 
 
ARTICLE 5
AFFIRMATIVE COVENANTS
SECTION 5.01. Financial Statements; Ratings Change and Other
 
Information
8285
SECTION 5.02. Notices of Material Events
8487
SECTION 5.03. Information Regarding Collateral
8487
SECTION 5.04. Existence; Conduct of Business
8588
SECTION 5.05. Payment of Obligations
8588
SECTION 5.06. Maintenance of Properties; Insurance; Casualty and
 
Condemnation
8588
SECTION 5.07. Books and Records; Inspection Rights
8689
SECTION 5.08. Compliance with Laws
8689
SECTION 5.09. Use of Proceeds and Letters of Credit
8689
SECTION 5.10. Additional Subsidiaries
8790
SECTION 5.11. Further Assurances
8790
SECTION 5.12. Rated Credit Facilities
8891
SECTION 5.13. Windstream Communications
8891
 
 
ARTICLE 6
NEGATIVE COVENANTS
SECTION 6.01. Indebtedness; Certain Equity Securities
8891
SECTION 6.02. Liens
9295
SECTION 6.03. Fundamental Changes
9396
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
9497
SECTION 6.05. Asset Sales
9699
SECTION 6.06. Sale and Leaseback Transactions
97100
SECTION 6.07. Swap Agreements
98101
SECTION 6.08. Restricted Payments; Certain Payments of Debt
98101
SECTION 6.09. Transactions with Affiliates
100103
SECTION 6.10. Restrictive Agreements
100103
 
 




--------------------------------------------------------------------------------





SECTION 6.11. Amendment of Material Documents
102105
SECTION 6.12. Change in Fiscal Year
102105
SECTION 6.13. Interest Coverage Ratio
102105
SECTION 6.14. Leverage Ratio
102105
 
 
ARTICLE 7
EVENTS OF DEFAULT
 
 
ARTICLE 8
THE AGENTS
 
 
ARTICLE 9
MISCELLANEOUS
SECTION 9.01. Notices
107110
SECTION 9.02. Waivers; Amendments
108111
SECTION 9.03. Expenses; Indemnity; Damage Waiver
110113
SECTION 9.04. Successors and Assigns
 111114
SECTION 9.05. Survival
 116119
SECTION 9.06. Counterparts; Integration; Effectiveness
 116119
SECTION 9.07. Severability
 116119
SECTION 9.08. Right of Setoff
 116119
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service Of Process
 117120
SECTION 9.10. WAIVER OF JURY TRIAL
 117120
SECTION 9.11. Headings
 118121
SECTION 9.12. Confidentiality
 118121
SECTION 9.13. USA PATRIOT ACT
 119122
SECTION 9.14. Interest Rate Limitation
 119122
SECTION 9.15. Amendments to Security Documents
 119122
SECTION 9.16. No Fiduciary Duty
 119122
 
 
SCHEDULES:
 
Schedule 2.01 – Commitments
 
Schedule 3.05 – Real Properties
 
Schedule 3.06 – Disclosed Matters
 
Schedule 3.12 – Subsidiaries
 
Schedule 5.10 – Certain Regulated Subsidiaries
 
Schedule 6.01 – Existing Indebtedness
 
Schedule 6.02 – Existing Liens
 
Schedule 6.04 – Existing Investments
 
Schedule 6.09 – Transactions with Affiliates
 
Schedule 6.10 – Existing Restrictions
 
 
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
 
Exhibit B – Form of Amended and Restated Guarantee Agreement
 
Exhibit C – Form of Amended and Restated Security Agreement
 






--------------------------------------------------------------------------------






unit or line of business of, another Person, whether or not involving a merger
or consolidation with such other Person. “Acquire” has a meaning correlative
thereto.


“Act” has the meaning specified in Section 9.13.


“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not at the relevant time of
determination an existing Lender and that agrees to provide any portion of any
(a) Incremental Loans in accordance with Section 2.01(i) or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19.


“Additional Tranche B-7 Lender” has the meaning assigned to such term in the
Tranche B-7 Refinancing Amendment.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in Article
8.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Affiliated Assignee” has the meaning specified in Section 9.04(b)(ii)(B).


“Affiliated Revolving Lender” has the meaning specified in Section
9.04(b)(ii)(B).


“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.
“Agreement”, when used with reference to this Agreement, means this Amended
Agreement, as amended by the Tranche B-6 Incremental Amendment, the Tranche B-6
Refinancing and Incremental Amendment, the Second Tranche B-6 Incremental
Amendment and, the Tranche B-7 Refinancing Amendment and the Third Tranche B-6
Incremental Amendment and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“All-in Yield” means, as to any Indebtedness on any date of determination, the
yield thereon, based on the interest rate applicable to such Indebtedness on
such date, including margin, original issue discount, upfront fees (with
original issue discount and upfront fees being equated to interest margins for
purposes of determining the yield on any Indebtedness assuming a four-year
weighted average life), or otherwise; provided that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
or fees that are not paid ratably to the market for such Indebtedness.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of



--------------------------------------------------------------------------------





(b)the first day on which a majority of the members of the board of directors of
Holdco or the Borrower are not Continuing Directors; or


(c)Holdco ceases to be the Beneficial Owner, directly or indirectly, of 100% of
the outstanding Equity Interests of the Borrower.


“Charges” has the meaning specified in Section 9.14.


“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
B-6 Term Loans, Tranche B-7 Term Loans, Incremental Loans, Other Revolving Loans
or Other Term Loans, (b) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, Tranche B-6 Commitment,
Tranche B-7 Commitment, commitments in respect of any Incremental Facility,
Other Revolving Commitments or Other Term Commitments and (c) when used in
reference to any Lender, refers to whether such Lender is a Revolving Lender,
Tranche B-6 Lender, Tranche B-7 Lender or Additional Lender.


“CLO” has the meaning specified in Section 9.04(b).


“Co-Documentation Agents” means (including with respect to the Tranche B-6 Term
Loans made (or continued) on the Tranche B-6 Refinancing and Incremental
Amendment Effective Date) Bank of America, N.A., Barclays Bank PLC, BNP Paribas,
Citibank, N.A., CoBank, ACB, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust Bank and (other than with
respect to the Tranche B-6 Term Loans made (or continued) on the Tranche B-6
Refinancing and Incremental Amendment Effective Date) Wells Fargo Bank, N.A. In
addition, and notwithstanding the foregoing, “Co-Documentation Agents” means (i)
with respect to the Tranche B-6 Term Loans made on the Second Tranche B-6
Incremental Amendment Effective Date and the Third Tranche B-6 Incremental
Amendment Effective Date, the institutions listed in the preceding sentence
other than Goldman Sachs Bank USA and Wells Fargo Bank, N.A. and (ii) with
respect to the Tranche B-7 Term Loans, (A) JPMorgan Chase Bank, N.A. and (B) the
institutions listed in the preceding sentence other than Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA and Wells Fargo Bank, N.A.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.


“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.


“Collateral and Guarantee Requirement” means at any time the requirement that:


(a)the Collateral Agent shall have received from each Loan Party either (i)
counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Sixth ARCA Effective Date,
supplements to the Guarantee Agreement and the Security Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person (within
the time frames required thereby);


(b)all outstanding Equity Interests in and all outstanding promissory notes
issued by any Wireline Company owned by or on behalf of any Loan Party shall
have been pledged pursuant to the





--------------------------------------------------------------------------------





“Dividend Suspension Period” means any period (a) commencing on any day on which
consolidated financial statements are delivered pursuant to Section 5.01(a) or
5.01(b) (or, if applicable, the last day of the most recently completed Dividend
Suspension Period) if the Leverage Ratio as of the last day of the then most
recently completed Fiscal Quarter covered thereby is greater than 4.50 to 1.0
and (b) ending on the first day thereafter on which a Financial Officer delivers
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) and a
certificate pursuant to Section 5.01(c), all demonstrating that the Leverage
Ratio was equal to or less than 4.50 to 1.0 as of the last day of the then most
recently completed Fiscal Quarter covered thereby.


“dollars” or “$” refers to lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.


“Earn-out Obligation” means any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.


“EarthLink” means EarthLink Holdings Corp., a Delaware corporation.


“EarthLink Merger” means the merger of the Borrower with EarthLink in accordance
with that certain Agreement and Plan of Merger, dated as of November 5, 2016,
among Holdco, Europa Merger Sub, Inc., a Delaware corporation, Europa Merger
Sub, LLC, a Delaware limited liability company, and EarthLink.


“EarthLink Notes” means, collectively, EarthLink’s or its subsidiaries’ 8.875%
Senior Notes due 2019 and 7.375% Senior Secured Notes due 2020.


“EarthLink Refinancing” means, in connection with the Merger, (i) the repayment,
redemption, defeasement, discharge or termination of all existing third-party
debt for borrowed money of EarthLink under the Second Amended and Restated
Credit Agreement, dated as of June 30, 2016 and as amended, restated,
supplemented or otherwise modified from time to time, by and among EarthLink,
the guarantors and lenders from time to time party thereto and Regions Bank, as
administrative agent, and (ii) the satisfaction and discharge by EarthLink or
Holdco of the entire principal amount, together with interest thereon and the
applicable premium, if any, of the EarthLink Notes.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



--------------------------------------------------------------------------------





Incremental Term Loans made following the Sixth ARCA Effective Date shall end on
such date as agreed between the Borrower and the Administrative Agent, (iv) the
initial Interest Period with respect to the Tranche B-6 Term Loans made (or
continued) on the Tranche B-6 Refinancing and Incremental Amendment Effective
Date shall end on such date as agreed between the Borrower and the
Administrative Agent and (v) the initial Interest Period with respect to the
Tranche B-7 Term Loans made (or continued) on the Tranche B-7 Refinancing
Amendment Effective Date shall end on such date as agreed between the Borrower
and the Administrative Agent. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.


“Investment” has the meaning set forth in Section 6.04.


“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.04(i). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.


“Joint Bookrunners and Arrangers” means (including with respect to the Tranche
B-6 Term Loans made (or continued) on the Tranche B-6 Refinancing and
Incremental Amendment Effective Date) Barclays Bank PLC, BNP Paribas Securities
Corp., Citigroup Global Markets Inc., CoBank, ACB, Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., MUFG
Union Bank, N.A., Royal Bank of Canada, SunTrust Robinson Humphrey, Inc. and
(other than with respect to the Tranche B-6 Term Loans made (or continued) on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date) Wells
Fargo Securities LLC. In addition, and notwithstanding the foregoing, “Joint
Bookrunners and Arrangers” means (i) with respect to the Tranche B-6 Term Loans
made on the Second Tranche B-6 Incremental Amendment Effective Date and the
Third Tranche B-6 Incremental Amendment Effective Date, the institutions listed
in the preceding sentence other than Goldman Sachs Bank USA and Wells Fargo
Securities LLC and (ii) with respect to the Tranche B-7 Term Loans, (A) JPMorgan
Chase Bank, N.A. and (B) the institutions listed in the preceding sentence other
than Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA and Wells Fargo
Securities LLC.


“Knowledge” means the actual knowledge of a Responsible Officer.


“Landlord” has the meaning given such term in the Master Lease.





--------------------------------------------------------------------------------





“Tax Matters Agreement” means the “Tax Matters Agreement” as defined in the
Propco Distribution Agreement.


“Tax Sharing Agreement” means the “Tax Sharing Agreement” as defined in the
Agreement and Plan of Merger dated as of December 8, 2005 (as amended on May 18,
2006), among Alltel Corporation, the Borrower and Valor Communications Group,
Inc., as filed with the SEC as Annex A to Valor Communications Group, Inc.’s
Registration Statement on Form S-4 on February 28, 2006, as amended up to July
17, 2006.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Tenant” has the meaning given such term in the Master Lease.


“Term Lender” means a Tranche B-6 Lender or a Tranche B-7 Lender.


“Term Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).


“Term Loans” means a Tranche B-6 Term Loan or a Tranche B-7 Term Loan.


“Third Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 23, 2012 among the Borrower and certain Agents
and Lenders party thereto.


“Third ARCA” means the Third Amended and Restated Credit Agreement dated as of
February 23, 2012 in the form attached as Exhibit A to the Third Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Fourth ARCA Effective Date.


“Third ARCA Effective Date” has the meaning assigned thereto in Section 5 of the
Third Amendment and Restatement Agreement.


“Third Tranche B-6 Incremental Amendment” means the Third Tranche B-6
Incremental Amendment to this Agreement, dated as of February 27, 2017, among
the Borrower, the Administrative Agent and the Tranche B-6 Lenders party
thereto.


“Third Tranche B-6 Incremental Amendment Effective Date” has the meaning
assigned to such term in the Third Tranche B-6 Incremental Amendment.


“Third Tranche B-6 Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche B-6 Term Loan hereunder on the Third
Tranche B-6 Incremental Amendment Effective Date. The initial aggregate amount
of the Lenders’ Third Tranche B-6 Commitments as of the Third Tranche B-6
Incremental Amendment Effective Date is $450,000,000.


“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
prepared in conformity with GAAP but excluding the value of any outstanding
Investments made pursuant to Section 6.04(w).


“Tranche B-6 Commitment” means an Initial Tranche B-6 Commitment or, a Second
Tranche B-6 Commitment or a Third Tranche B-6 Commitment, as the case may be.



--------------------------------------------------------------------------------





(f)    [Reserved].


(g)    (i)    Tranche B-6 Term Loans.


(A)Subject to the terms and conditions set forth herein and in the Tranche B-6
Refinancing and Incremental Amendment, each Tranche B-6 Lender agrees, severally
and not jointly, to make a Tranche B-6 Term Loan (which Tranche B-6 Term Loan
may be a continuation of an Existing Tranche B-6 Term Loan) to the Borrower on
the Tranche B-6 Refinancing and Incremental Amendment Effective Date in a
principal amount equal to its Tranche B-6 Commitment as of the Tranche B-6
Refinancing and Incremental Amendment Effective Date.


(B)Subject to the terms and conditions set forth herein and in the Second
Tranche B-6 Incremental Amendment, each Tranche B-6 Lender agrees, severally and
not jointly, to make a Tranche B-6 Term Loan to the Borrower on the Second
Tranche B-6 Incremental Amendment Effective Date in a principal amount equal to
its Tranche B-6 Commitment as of the Second Tranche B-6 Incremental Amendment
Effective Date.


(C)Subject to the terms and conditions set forth herein and in the Third Tranche
B-6 Incremental Amendment, each Tranche B-6 Lender agrees, severally and not
jointly, to make a Tranche B-6 Term Loan to the Borrower on the Third Tranche
B-6 Incremental Amendment Effective Date in a principal amount equal to its
Tranche B-6 Commitment as of the Third Tranche B-6 Incremental Amendment
Effective Date.


(ii)    Tranche B-7 Term Loans. Subject to the terms and conditions set forth
herein and in the Tranche B-7 Refinancing Amendment, each Tranche B-7 Lender
agrees, severally and not jointly, to make a Tranche B-7 Term Loan (which
Tranche B-7 Term Loan may be a continuation of an Existing Tranche B-5 Term
Loan) to the Borrower on the Tranche B-7 Refinancing Amendment Effective Date in
a principal amount equal to its Tranche B-7 Commitment.


(h)    Outstanding Letters of Credit. All Letters of Credit outstanding under
the Fifth ARCA
on the Sixth ARCA Effective Date shall remain outstanding hereunder on the terms
set forth herein.


(i)     Incremental Loan Facility. (i) At any time and from time to time,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add one or more
additional tranches of loans (“Incremental Loans” and each such tranche, an
“Incremental Facility”), provided that at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, (A) no Event of
Default has occurred and is continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.13 and 6.14 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), (C) the Secured Leverage Ratio on
a Pro Forma Basis computed as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b) shall not exceed 2.25 to 1.0, and (D) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A), (B) and, if applicable, (C), above, together with reasonably
detailed calculations demonstrating compliance with clauses (B) and, if
applicable, (C), above. Each Incremental Facility shall be in an amount that is
an integral multiple of $5,000,000 and not less than $50,000,000, provided that
an Incremental Facility may be in any amount less than $50,000,000 if such
amount represents all



--------------------------------------------------------------------------------





of the Interest Period then applicable thereto, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of such Interest Period.


SECTION 2.07. Termination, Reduction and Extension of Commitments and Term
Loans. (a) Unless previously terminated, (i) the Revolving Commitments shall
terminate on the Revolving Maturity Date, (ii) the Initial Tranche B-6
Commitments shall terminate immediately after the Borrowing of Tranche B-6 Term
Loans on the Tranche B-6 Refinancing and Incremental Amendment Effective Date,
(iii) the Second Tranche B-6 Commitments shall terminate immediately after the
Borrowing of Tranche B-6 Term Loans on the Second Tranche B-6 Incremental
Amendment Effective Date and, (iv) the Tranche B-7 Commitments shall terminate
immediately after the Borrowing of the Tranche B-7 Term Loans on the Tranche B-7
Refinancing Amendment Effective Date and (v) the Third Tranche B-6 Commitments
shall terminate immediately after the Borrowing of Tranche B-6 Term Loans on the
Third Tranche B-6 Incremental Amendment Effective Date.


(b)The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.


(d)Extension of Maturity Date. (i) The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders or Additional Lenders, as applicable), request one or more extensions of
the maturity date applicable to the Revolving Commitments or Other Revolving
Commitments, the maturity date applicable to any Class of Term Loans or Other
Term Loans, or the maturity date applicable to any Incremental Loans, as
applicable, then in effect (such existing maturity date applicable to any
Revolving Commitments or Other Revolving Commitments being the “Existing
Revolving Maturity Date”, such existing maturity date applicable to any Class of
Term Loans or Other Term Loans being the “Existing Term Loan Maturity Date” and
such existing maturity date applicable to any Incremental Loans being the
“Existing Incremental Loan Maturity Date”) to a date specified in such notice.
Within 15 Business Days of delivery of such notice (or such other period as the
Borrower and the Administrative Agent shall mutually agree upon), each
applicable Revolving Lender, Term Lender or Additional Lender, as the case may
be, shall notify the Administrative Agent whether it consents to such extension
(which consent may be given or withheld in such Revolving Lender’s, Term
Lender’s or Additional Lender’s, as applicable, sole and absolute discretion).
Any Revolving Lender, Term Lender or Additional Lender, as applicable, not
responding



--------------------------------------------------------------------------------





under subsection (ii) above) to enter into any amendments to this Agreement that
the Administrative Agent believes are necessary to appropriately reflect, or
provide for the integration of, any extension of a maturity date applicable to
the Revolving Commitments, Other Revolving Commitments, the maturity date
applicable to any Class of Term Loans or Other Term Loans or maturity date
applicable to any Incremental Loans, as applicable, pursuant to this Section
2.07(d). In addition, with the consent of each Issuing Bank, participations in
Letters of Credit expiring on or after the Existing Revolving Maturity Date
shall be reallocated from Non-Extending Revolving Lenders to Extending Revolving
Lenders in accordance with the terms of such amendment; provided, however, that
such participation interests shall, upon receipt thereof by the Extending
Revolving Lenders, be deemed to be participation interests in respect of such
extended revolving commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly.


SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date and (ii) for the account of each
Term Lender the then unpaid principal amount of such Lender’s Term Loans as
provided in Section 2.09.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be, absent manifest error, prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(e)Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent; provided that, in order for any such promissory
note to be delivered on the Sixth ARCA Effective Date, the Tranche B-6
Refinancing and Incremental Amendment Effective Date, the Second Tranche B-6
Incremental Amendment Effective Date or, the Tranche B-7 Refinancing Amendment
Effective Date or the Third Tranche B-6 Incremental Amendment Effective Date,
the request therefor shall be delivered no later than two Business Days prior to
the Sixth ARCA Effective Date, the Tranche B-6 Refinancing and Incremental
Amendment Effective Date, the Second Tranche B-6 Incremental Amendment Effective
Date or, the Tranche B-7 Refinancing Amendment Effective Date or the Third
Tranche B-6 Incremental Amendment Effective Date, as applicable. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory



--------------------------------------------------------------------------------





notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).


SECTION 2.09. Scheduled Amortization of Term Loans. (a) Subject to adjustment
pursuant to Section 2.09(c), the Borrower shall repay (i) Tranche B-6 Term Loans
(A) on the last day of each Fiscal Quarter ending on or after September 30, 2016
and prior to the Tranche B-6 Maturity Date in an aggregate principal amount
equal to 0.250.2506266% of the aggregate principal amount of Tranche B-6 Term
Loans outstanding on the SecondThird Tranche B-6 Incremental Amendment Effective
Date (after giving effect to the SecondThird Tranche B-6 Incremental Amendment)
and (B) on the Tranche B-6 Maturity Date in an aggregate principal amount equal
to the principal amount of Tranche B-6 Term Loans then outstanding and (ii)
Tranche B-7 Term Loans (A) on the last day of each Fiscal Quarter ending on or
after March 31, 2017 and prior to the Tranche B-7 Maturity Date in an aggregate
principal amount equal to 0.25% of the aggregate principal amount of Tranche B-7
Term Loans outstanding on the Tranche B-7 Refinancing Amendment Effective Date
(after giving effect to the Tranche B-7 Refinancing Amendment) and (B) on the
Tranche B-7 Maturity Date in an aggregate principal amount equal to the
principal amount of Tranche B-7 Term Loans then outstanding.


(b)To the extent not previously paid, (i) all Tranche B-6 Term Loans shall be
due and payable on the Tranche B-6 Maturity Date and (ii) all Tranche B-7 Term
Loans shall be due and payable on the Tranche B-7 Maturity Date.


(c)Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably.


(d)Before repaying any Term Loans of any Class pursuant to this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each such repayment
of a Borrowing shall be applied ratably to the Loans included in such Borrowing
and shall be accompanied by accrued interest on the amount repaid.


SECTION 2.10. Optional and Mandatory Prepayment of Loans. (a) Optional
Prepayments. The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.


(b)[Reserved].


(c)Asset Dispositions.


(i)Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds are received by or on behalf of any Wireline Company
in respect of any Asset Disposition other than an Applicable Asset Disposition,
the Borrower shall prepay Term Borrowings in an aggregate amount equal to such
Net Proceeds.


(ii)Subject to Section 2.10(c)(iii) and Section 2.10(j), within five Business
Days after any Net Proceeds of an Applicable Asset Disposition (any such Net
Proceeds, “Applicable Net Proceeds”) are received by or on behalf of any
Wireline Company, the Borrower shall prepay Term Borrowings in an aggregate
amount equal to (A) if and to the extent such Applicable Net Proceeds are
otherwise required to be applied to prepay, repay or repurchase (or



--------------------------------------------------------------------------------





the amount of such Net Proceeds that have not been so applied by the end of such
12-month period or (B) if such Net Proceeds were committed during such 12-month
period to be applied but not so applied within 18 months following the receipt
of such Net Proceeds, the amount of such Net Proceeds not so applied.


(e)Allocation of Prepayments, Right to Decline Tranche B-6 and Tranche B-7
Mandatory Prepayments. Before any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. Optional prepayments shall be applied to such
Classes of Term Loans as directed by the Borrower in the notice of prepayment,
provided that such prepayments of any Class of Term Loan shall be applied in
accordance with the second sentence of Section 2.10(i). In the event of any
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the aggregate amount of such prepayment
shall be allocated among the Term Borrowings of each Class pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class,
provided however that any Tranche B-6 Lender and any Tranche B-7 Lender may
elect, by notice to the Administrative Agent by telephone (confirmed by
telecopy) at least one Business Day prior to the prepayment date, to decline all
or any portion of any prepayment of its Tranche B-6 Term Loans or its Tranche
B-7 Term Loans, as applicable, pursuant to this Section (other than an optional
prepayment pursuant to paragraph (a) of this Section which may not be declined),
in which case the aggregate amount of the prepayment that would have been
applied to prepay Term Loans of any such Class but was so declined shall be
applied to prepay Term Borrowings of the other Classes on a ratable basis
(subject to the rights of the Tranche B-6 Lenders and the Tranche B-7 Lenders to
decline such payments as set forth in this proviso) until no Term Borrowings of
any other Class remain outstanding. All optional or mandatory prepayments of
Revolving Borrowings made at a time when Revolving Borrowings of more than one
Class remain outstanding shall be allocated among the Revolving Borrowings of
each Class pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. All optional or mandatory prepayments of a
Revolving Borrowing shall be applied in accordance with the second sentence of
Section 2.10(i).


(f)Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12.


(g)Optional Prepayment of Tranche B-6 Term Loans.


(i)Upon any prepayment or repricing of the Tranche B-6 Term Loans as part of a
Tranche B-6 Repricing Transaction prior to the date that is six months after the
SecondThird Tranche B-6 Incremental Amendment Effective Date, the Borrower shall
pay a prepayment premium equal to 1.0% of the principal amount of the Tranche
B-6 Term Loans prepaid or 1.0% of the principal repriced pursuant to such
Tranche B-6 Repricing Transaction, as the case may be (the “Tranche B-6
Prepayment Fee”). Any such Tranche B-6 Prepayment Fee shall be paid to the
Administrative Agent for the ratable benefit of the affected Lenders; provided
that any Lender agreeing to such a Tranche B-6 Repricing Transaction may agree
to waive any Tranche B-6 Prepayment Fee payable to it.


(i)Upon any prepayment or repricing of the Tranche B-7 Term Loans as part of a
Tranche B-7 Repricing Transaction prior to the date that is six months after the
Tranche B-7 Refinancing Amendment Effective Date, the Borrower shall pay a
prepayment premium equal to 1.0% of the principal amount of the Tranche B-7 Term
Loans prepaid or 1.0% of the principal repriced pursuant to such Tranche B-7
Repricing Transaction, as the case may be (the “Tranche B-7 Prepayment Fee”).
Any such Tranche B-7 Prepayment Fee shall be paid to the Administrative Agent
for the ratable benefit of the affected Lenders; provided that any Lender
Regulations T, U and X. Letters of Credit will be issued only to support general
corporate obligations of the Wireline Companies. The proceeds of the Tranche B-6
Term Loans made on the Tranche B-6 Refinancing and Incremental Amendment
Effective Date shall be utilized (i) to the extent constituting Other Term
Loans, on the Tranche B-6 Refinancing and Incremental Amendment Effective Date,
to refinance in full the Existing Tranche B-6 Term Loans and (ii) otherwise,



--------------------------------------------------------------------------------





(A) to redeem all or a portion of the 2017 Notes and to pay related fees and
expenses and (B) for general corporate purposes, including without limitation to
refinance in full or in part any other series of outstanding notes of the
Borrower or its subsidiaries and to pay related fees and expenses. The proceeds
of the Tranche B-6 Term Loans made on the Second Tranche B-6 Incremental
Amendment Effective Date shall be utilized for general corporate purposes,
including without limitation to repay outstanding Revolving Loans and to pay
related fees and expenses. The proceeds of the Tranche B-7 Term Loans shall be
utilized on the Tranche B-7 Refinancing Amendment Effective Date to refinance in
full the Existing Tranche B-5 Term Loans and to pay related fees and expenses.
The proceeds of the Tranche B-6 Term Loans made on the Third Tranche B-6
Incremental Amendment Effective Date shall be utilized to finance a portion of
the EarthLink Refinancing and to pay fees and expenses in connection therewith.
SECTION 5.10. Additional Subsidiaries. If any additional Subsidiary, other than
an Insignificant Subsidiary, a Notes SPV or a Special Purpose Receivables
Subsidiary, is formed or acquired after the Sixth ARCA Effective Date, the
Borrower will, within ten Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party. If at any time any Subsidiary that is
not then a Loan Party, other than (A) an Insignificant Subsidiary, (B) prior to
the PAETEC Notes Redemption Date, a Qualified PAETEC Group Member, (C) a Notes
SPV, (D) any Subsidiary listed on Schedule 5.10 or (E) a Special Purpose
Receivables Subsidiary, (x) is a wholly-owned Domestic Subsidiary and is
permitted by applicable law or regulation (without the need to obtain any
Governmental Authorization) to Guarantee the Facility Obligations or (y)
Guarantees any Loan Party’s obligations in respect of any AC Holdings Bonds or
any other Indebtedness (other than Indebtedness created under the Loan
Documents), the Borrower shall promptly cause (A) such Subsidiary to Guarantee
the Facility Obligations pursuant to the Guarantee Agreement (in the case of any
Subsidiary described in clause (y), on terms no less favorable to the Lenders
than those applicable under such Guarantee of other Indebtedness) and (B) the
other provisions of the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, whereupon such Subsidiary will become a
“Guarantor” and “Lien Grantor” for purposes of the Loan Documents. The Borrower
will not, and will not permit any of its Subsidiaries to, form or acquire any
Subsidiary (other than Insignificant Subsidiaries and other than (i) any Notes
SPV, (ii) prior to the PAETEC Notes Redemption Date, any Qualified PAETEC Group
Member and (iii) any Special Purpose Receivables Subsidiary) after the Sixth
ARCA Effective Date unless either (x) all of the Equity Interests in such
Subsidiary shall be directly held by a Loan Party or (y) such Subsidiary shall
have Guaranteed the Facility Obligations pursuant to the Guarantee Agreement and
shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary. Prior to the PAETEC Notes
Redemption Date, the Borrower will not permit any PAETEC Group Member to form or
acquire any Subsidiary except for the purpose of reorganizing the organizational
structure or form of organization of any of the PAETEC Group Members. For the
avoidance of doubt, from and after the PAETEC Notes Redemption Date, any
Qualified PAETEC Group Member not previously subject to the requirements set
forth in this Section 5.10 shall be subject to the requirements set forth in
this Section 5.10 as if such Qualified PAETEC Group Member became a Subsidiary
on such date.
SECTION 5.11. Further Assurances. (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may













--------------------------------------------------------------------------------






SCHEDULE 1
Additional Tranche B-6
Lender
Additional Tranche B-6
Commitment
JPMorgan Chase
Bank, N.A.
$450,000,000
Total
$450,000,000




